Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the originally filed specification does not describe the patches as being flat or integral.  While these limitations can be discerned from the Figures, the specification does not particularly recite this language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnett (1,923,236) in view of Shishido (6,302,815).  Regarding claim 1, Sonnett reveals an inflatable sports ball comprising a plurality of exterior, stitched together panels (1) that are configured to form a closed volume and forming, by said stitching, raised interior edges at the edges of the panels. Note Figure 6. Note page 1, lines 1-5 defining an inflatable bladder within the ball. Regarding the limitation for the plurality of patches adhered to the panels on interior portions of the panels and disposed over the stitching, note Figure 6 and page 1, lines 90-94 disclosing strips of tape (3a) that are laid over the meeting edges of the sections. These strips of tape define a plurality of patches adhered to the panels disposed over the stitching as recited. It is noted that Sonnett states that the invention may be applied to footballs, basketballs, volleyballs and the like. Note page 1, lines 1-15. However, Sonnett does not teach for the patches to be Y- shaped that cover the junction of three stitching edges as recited.
Shishido reveals that it is known in the art of soccer balls to form the soccer ball with cover panels that define a plurality of Y-shaped junctures defined by three meeting panels. Note Figure 1. Further, note Figures 7 and 8 showing a reinforcement for three meeting panels comprising a Y-shaped configuration. It would have been obvious to one of ordinary skill in the art to apply the lining as taught by Sonnett to a soccer ball in order to provide a protective cover for the seams in a soccer ball. Regarding the limitation for the Y-shaped patches, note Figures 10, 12 and 16 of Shishido showing the patches comprising a Y-shape. It would have been obvious to one of ordinary skill in the art to form the patches of Sonnett with a Y-shape in order to cover the meeting panels in a soccer ball or volley ball configuration.
Regarding the limitation for the patches to be flat, it is noted that the tape as provided by Sonnett is flat (i.e., does not comprise projections or recesses) and thus, defines a flat patch.  In the alternative, note Figures 1, 2, 9, 19 and 20 of Shishido showing an embodiment where the patch is planar.  Note also column 3, lines 1 and 2 and column 6, lines 24-26 stating that the frame body constitutes a flat shape.  Thus, it would have been obvious to one of ordinary skill in the art to form the reinforcement patch of Sonnett as a planar arrangement in order to provide an alternative shape that is capable of reinforcing the seams of the sports ball.
Regarding the limitation for the patches to be integral Y-shaped patches, the Y-shaped patches as taught by Shishido are integral (i.e., formed as a unit).  In the alternative, note Figures 1, 3, 4, 8, 9 and 26 and column 6, lines 50-61 and also Figures 10 and 12-16 of Shishido.  Here, Shishido shows that reinforcement structure can comprise an integrally formed one-piece structure or a plurality of separate portions sewn together to form the reinforcement structure.  Thus, it would have been obvious to one of ordinary skill in the art to form the Y-shaped panels integrally as one-piece in order to simplify assembly by providing fewer pieces that need to be assembled together.  It is noted that this modification is considered to be an obvious engineering choice given the suggestion of Shishido and lacking a showing of significance.  Note MPEP 2144.04(V)(B).    
Regarding claim 2, the combination of Sonnett in view of Shishido teaches a soccer ball.
Regarding claim 3, note page 1, lines 1-5 of Sonnett teaching a volley ball. Note also Figure 9 of Shishido showing the volley ball with Y-shaped meetings of three panels.
Regarding claim 4, the patches of Sonnett overlap the ends of the panels and thus, meet the claim limitation. In the alternative, note Figure 24 of Shishido showing that it is known in the art to superpose the ends of patches. It would have been obvious to one of ordinary skill in the art to superpose the patches in order to provide a reinforced portion to the protective cover for the seams of the sports ball.
Regarding claim 6, the tape as taught by Sonnett defines an adhesive material disposed exteriorly with respect to the tape and in contact with the stitching.
Regarding claim 7, Sonnett states that the panels for the game ball may comprise leather. Note page 1, lines 1-5. Note column 6, lines 27-41 of Shishido stating that it is known to form the panels of the sports ball from an outer layer (8L) of PVC and inner layers of polyurethane and fabric. Shishido states that the polyurethane may be interposed between the cloths (10) to form the panel. It is noted that the language “form” used on column 6, line 40 of Shishido appears to be intended to be “foam” and would therefore define a polyurethane foam layer interposed between the cloths in order to obtain a softer touch feeling for the panels. In the alternative, the examiner takes official notice that polyurethane foam material is known in the art of sports ball panels and to use polyurethane foam for the panels of the combination would have been obvious to one of ordinary skill in the art in order to provide the panel with a softer touch feeling. Thus, Shishido defines a panel comprising PVC with a polyurethane foam and fabric sandwich in multiple layers. It would have been obvious to one of ordinary skill in the art to form the panels of Sonnett from the artificial panel of Shishido in order to take advantage of those materials’ known physical characteristics and provide a durable skin panel that has a soft touch feeling.
Regarding claim 8, Sonnett teaches that the patches for his sports ball comprise tape or lining. Note page 1, lines 90-94. However, Sonnett lacks the teaching for the material of the
patches as recited. Shishido teaches that the frame portions for his sports ball may comprise various fabric materials pasted together by a latex adhesive. Note Figures 10-12 and column 7, line 62 through column 8, line 15. Thus, Shishido teaches a combination of multiple layers of fabric impregnated with latex rubber as recited. It would have been obvious to one of ordinary skill in the art to form the patches of Sonnett from the material as taught by Shishido in order to provide a higher strength protective cover for the stitched seams of the panels.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sonnett (1,923,236) in view of Shishido (6,302,815) and Tang (7,645,203). Regarding claim 5, Sonnett teaches a sports ball construction comprising stitching as shown in Figure 6. However, Sonnett does not state that the stitching is accomplished with a machine. Tang reveals that it is known in the art of sports balls comprising panel construction similar to that shown in Figure 6 of Sonnett to use a machine to stitch the panels. Note Figure 9 and column 7, lines 52-58 of Tang. It would have been obvious to one of ordinary skill in the art to use a sewing machine to sew the seams in the sports ball of Sonnett in order to facilitate assembly of the sports ball.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sonnett (1,923,236) in view of Shishido (6,302,815) and Cooper (5,997,422).  Regarding claim 6, the combination of Sonnett in view of Shishido lacks the teaching for the adhesive applied exteriorly to the stitching.  Cooper reveals that it is known in the art of sports balls having stitched panels (8-11) to apply a waterproof sealer such as a suitable adhesive for waterproofing purposes.  Note Figure 4 and column 4, lines 25-34.  It would have been obvious to one of ordinary skill in the art to provide the waterproof sealer to the seams in the ball of Sonnett as modified by Shishido in order to prevent water from entering the ball at the seams.  
Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (7,645,203) in view of Shishido (6,302,815).  Regarding claim 1, Tang discloses a soccer ball construction comprising a plurality of exterior stitched together panels (15) sewn at their edges.  Note Figures 8 and 9 showing the panels (15) and the stitching (8’).  The panels define raised interior edges as shown.  Tang also provides an inflatable bladder (10).  However, Tang lacks the teaching for the Y-shaped patches as recited.  
Shishido reveals that it is known in the art of soccer balls to provide the ball with a reinforcement frame (3, 4). Note Figures 1 and 2.  Further, note Figures 7 and 8 showing a reinforcement for three meeting panels comprising a Y-shaped configuration. Regarding the limitation for the Y-shaped patches, note Figures 10, 12 and 16 of Shishido showing the patches comprising a Y-shape. It would have been obvious to one of ordinary skill in the art to provide the ball of Tang with the reinforcement structure of Shishido in order to reinforce the seams of the soccer ball.  
Regarding the limitation for the patches to be flat, note Figures 1, 2, 9, 19 and 20 of Shishido showing an embodiment where the patch is planar.  Note also column 3, lines 1 and 2  and column 6, lines 24-26 stating that the frame body constitutes a flat shape.  
Regarding the limitation for the patches to be integral Y-shaped patches, the Y-shaped patches as taught by Shishido are integral (i.e., formed as a unit).  In the alternative, note Figures 1, 3, 4, 8, 9 and 26 and column 6, lines 50-61 and also Figures 10 and 12-16 of Shishido.  Here, Shishido shows that reinforcement structure can comprise an integrally formed one-piece structure or a plurality of separate portions sewn together to form the reinforcement structure.  Thus, it would have been obvious to one of ordinary skill in the art to form the Y-shaped panels integrally as one piece in order to simplify assembly by providing fewer pieces that need to be assembled together.  It is noted that this modification is considered to be an obvious engineering choice given the suggestion of Shishido and lacking a showing of significance.  Note MPEP 2144.04(V)(B).    
Regarding claim 2, both Tang and Shishido teach soccer balls.
Regarding claim 3, note column 1, lines 16-20 of Tang teaching a volleyball.  Note Figure 9 and column 3, lines 64-67 of Shishido teaching a volleyball.  
Regarding claim 4, note Figure 24 of Shishido showing that it is known in the art to superpose the ends of patches. It would have been obvious to one of ordinary skill in the art to superpose the Y-shaped patches in order to provide a reinforced portion to the protective cover for the seams of the sports ball.
Regarding claim 5, Tang uses a machine to stitch the panels. Note Figure 9 and column 7, lines 52-58 of Tang. 
Regarding claim 7, Tang teaches that the panels comprise an outer layer (15) formed from artificial leather and an inner layer formed from foam.  Note column 7, lines 40-42.  However, Tang lacks the teaching for the polyurethane, polyvinyl chloride or thermoplastic polyurethane and fabric materials as recited.   Note column 6, lines 27-41 of Shishido stating that it is known to form the panels of the sports ball from an outer layer (8L) of PVC and inner layers of polyurethane and fabric. Shishido states that the polyurethane may be interposed between the cloths (10) to form the panel. It is noted that the language “form” used on column 6, line 40 of Shishido appears to be intended to be “foam” and would therefore define a polyurethane foam layer interposed between the cloths in order to obtain a softer touch feeling for the panels. In the alternative, the examiner takes official notice that polyurethane foam material is known in the art of sports ball panels and to use polyurethane foam for the panels of the combination would have been obvious to one of ordinary skill in the art in order to provide the panel with a softer touch feeling. Thus, Shishido defines a panel comprising PVC with a polyurethane foam and fabric sandwich in multiple layers. It would have been obvious to one of ordinary skill in the art to form the panels of Tang from the artificial panel of Shishido in order to take advantage of those materials’ known physical characteristics and provide a durable skin panel that has a soft touch feeling.
Regarding claim 8, Shishido teaches that the frame portions for his sports ball may comprise various fabric materials pasted together by a latex adhesive. Note Figures 10-12 and column 7, line 62 through column 8, line 15. Thus, Shishido teaches a combination of multiple layers of fabric impregnated with latex rubber as recited. It would have been obvious to one of ordinary skill in the art to provide the ball of Tang with the reinforcement structure of Shishido in order to reinforce the seams of the soccer ball.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (7,645,203) in view of Shishido (6,302,815) and Cooper (5,997,422).  Regarding claim 6, the combination of Tang in view of Shishido lacks the teaching for the adhesive applied exteriorly to the stitching.  Cooper reveals that it is known in the art of sports balls having stitched panels (8-11) to apply a waterproof sealer such as a suitable adhesive for waterproofing purposes.  Note Figure 4 and column 4, lines 25-34.  It would have been obvious to one of ordinary skill in the art to provide the waterproof sealer to the seams in the ball of Tang as modified by Shishido in order to prevent water from entering the ball at the seams.  
Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive.  Regarding the reference to Shishido, the applicant contends that Shishido specifically teaches a frame structure comprising a plurality of patches sewn together and thus, teaches away from the integral structure as recited.  However, this argument is not persuasive as the patches of the combination of Sonnett in view of Shishido teaches the claim limitation.  First, it is noted that even if Shishido taught only patches that are sewn together, this teaching would meet the limitation for the integral patches.  Sewing the patches together provides integral patches in that the patches are formed as a unit.  It is noted that the specification does not particularly define the language “integral” and thus, a broadest interpretation must be used. Here, merely forming the patches as a unit satisfies the definition and thus, the combination meets the claim limitation.  In fact, “integral” does not appear at all in the specification and can only be discerned from the Figures such as Figure 13.  While Figure 13 appears to show an integral configuration for the patch, any further limitations narrowing the interpretation for the language are impossible to discern.  Second, attention is directed to Figures 1, 3, 4, 8, 9 and 26 and column 6, lines 50-61 and also Figures 10 and 12-16 of Shishido.  Here, Shishido shows that reinforcement structure can comprise an integrally formed structure or a plurality of separate portions sewn together to form the reinforcement structure.  Thus, it would have been obvious to one of ordinary skill in the art to form the Y-shaped panels integrally as one piece in order to simplify assembly by providing fewer pieces that need to be assembled together.  It is noted that this modification is considered to be an obvious engineering choice given the suggestion of Shishido and lacking a showing of significance.  Note MPEP 2144.04(V)(B).    
Regarding the limitation for the patches to be flat, again, this limitation does not appear in the specification and can only be discerned from the Figures.  Using a  broadest reasonable interpretation, the teachings of Sonnett meet the claim limitation by providing a patch that does not have protrusions or recesses.  In the alternative, note Figures 1, 2, 9, 19 and 20 of Shishido showing an embodiment where the patch is planar.  Note also column 3, lines 1 and 2 and column 6, lines 24-26 stating that the frame body constitutes a flat shape.  Thus, it would have been obvious to one of ordinary skill in the art to form the reinforcement patch of Sonnett as a planar arrangement in order to provide an alternative shape that is capable of reinforcing the seam of the sports ball.
Regarding the applicant’s argument that Sonnett teaches the patches extending across the edges of the cover seam portions and sewed to their sides, it is noted that the rejection of claim 1 is over the combination of Sonnett in view of Shishido.  Attention is directed to Figure 7 of Shishido showing an arrangement similar to that taught by Sonnett where the patch overlaps the sides of the panels.  Further, Figures 2, 19 and 20 of Shishido show an alternative embodiment where the patch is planar and does not extend to cover the sides of the panels.  Thus, given this teaching of alternative embodiments, it would have been obvious to one of ordinary skill in the art to form the patches of the combination such that they are planar in order to provide an alternative arrangement for reinforcing the seams of the sports ball.  
It is noted that the examiner’s Official Notice taken in the previous Office Action has been taken to be admitted prior art because the applicant did not traverse the examiner's assertion.  Note MPEP 2144.03.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711